       Case 1:20-cv-00670-YK-EB Document 22 Filed 12/17/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID W. SMITH, JR.,                       :
     Plaintiff                             :
                                           :              No. 1:20-cv-00670
             v.                            :
                                           :              (Judge Kane)
UNITED STATES OF AMERICA,                  :
     Defendant                             :

                                       ORDER

      AND NOW, on this 17th day of December 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendant’s motion to dismiss (Doc. No. 12) is GRANTED in part and
             DENIED in part, as follows:

             a. The motion (Doc. No. 12) is GRANTED to the extent Plaintiff alleges that
                BOP officials were negligent by failing to remove weightlifting equipment
                from federal prisons following passage of the Zimmer Amendment;

             b. The motion (Doc. No. 12) is DENIED to the extent Plaintiff alleges that BOP
                officials were negligent by circumventing the Zimmer Amendment by
                allowing repairs to the weightlifting machines and making those repairs in a
                negligent fashion;

      2.     Defendant is directed to file an answer to the complaint (Doc. No. 1) within
             fourteen (14) days of the date of this Order; and

      3.     The above-captioned case is REFERRED to the Court’s Prisoner Litigation
             Settlement Program;

      4.     Joseph Barrett, Esq., the ADR Coordinator for the Middle District of
             Pennsylvania, is APPOINTED to serve as mediator;

      5.     All settlement discussions are confidential and may not be utilized by any party if
             settlement is not reached;

      6.     In order to reduce cost, time, expense, inconvenience, and to suitably address
             institutional security concerns, counsel for Defendant and the mediator will
             coordinate with officials for the Bureau of Prisons to schedule video-conference
             mediation sessions with Plaintiff at mutually convenient times, and in a manner
             that comports with the needs and concerns of prison officials;
 Case 1:20-cv-00670-YK-EB Document 22 Filed 12/17/20 Page 2 of 2




7.    The parties shall complete mediation within forty-five (45) days of the date of this
      Order;

8.    The parties and the mediator shall promptly notify the Court in writing if this case
      is resolved through mediation; and

9.    Discovery in the above-captioned case is STAYED pending the outcome of
      mediation.

                                                    s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania




                                       2
